







Exhibit 2

QUICK-MED TECHNOLOGIES, INC.

STOCKHOLDERS AGREEMENT




THIS STOCKHOLDERS AGREEMENT (this “Agreement”) is made and entered into as of
November 30, 2004, by and among QUICK-MED TECHNOLOGIES, INC., a Nevada
corporation (the “Company”), PHRONESIS PARTNERS, L.P., a Delaware limited
partnership (“Phronesis”), MICHAEL R. GRANITO, an individual (“Granito”), and
DAVID S. LERNER, an individual (“Lerner”).  Phronesis, Granito and Lerner, and
each of the other equity holders (if any) listed on the Schedule of Stockholders
attached hereto (each, an “Additional Stockholder” and together with Phronesis,
Granito and Lerner, the “Stockholders”).  Capitalized terms used herein are
defined in §1 hereof.

Recitals

WHEREAS, Phronesis is purchasing 5,000,000 shares of the Company’s Common Stock,
$.0001 par value per share (“Common Stock”), pursuant to a Stock Purchase
Agreement dated as of November 30, 2004 by and among the Company and Phronesis
(as amended, restated, supplemented or otherwise modified from time to time, the
“Purchase Agreement”);

WHEREAS, in accordance with the provisions of the Purchase Agreement, on or
before the date hereof, Granito converted Five Hundred Thousand Dollars
($500,000) of the outstanding principal amount of the loans made by him to the
Company into 1,315,790 shares of Common Stock;

WHEREAS, on the date hereof, the Company has issued to Phronesis a warrant to
acquire up to 2,500,000 shares of the Company’s Common Stock (the “Warrant”);

WHEREAS, as a condition to its purchase of such Common Stock and Warrant,
Phronesis desires to become a party to this Agreement in order to provide that
Phronesis and its assigns and permitted transferees, as the holders of such
Common Stock and Warrant and any shares issued or issuable upon exercise of the
Warrant, shall be entitled to the benefits and subject to the obligations of
this Agreement;

WHEREAS, in connection with the closing of the transactions contemplated by the
Purchase Agreement, the Company, Granito and Phronesis entered into a certain
Conversion Agreement of even date herewith (the “Conversion Agreement”),
pursuant to which Granito agreed that immediately upon the exercise by Phronesis
of all or any portion of the Warrant, Granito shall convert an additional
portion of the indebtedness owed to him by the Company into shares of Common
Stock at the price and on the terms and conditions set forth therein;

WHEREAS, as of the date hereof, each of the Stockholders is the holder of record
of the number of shares of Common Stock, stock options and warrants set forth on
attached Exhibit I hereto;

WHEREAS, concurrently herewith the Company and the Stockholders have entered
into a certain Registration Rights Agreement of even date herewith (the
“Registration Rights Agreement”); and

WHEREAS, the Company and the Stockholders desire to enter into this Agreement
for the purposes, among others, of imposing certain restrictions and obligations
on the ownership, retention and disposition of the shares of Common Stock held
by them.  The execution and delivery of this Agreement is a condition to
Phronesis’ purchase at the Closing (as defined in the Purchase Agreement) of
shares of the Company’s Common Stock pursuant to the Purchase Agreement.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

§1.

Certain Definitions

.  In addition to the terms defined elsewhere herein, the following terms have
the following meanings when used herein with initial capital letters:

“Actively Publicly Traded” shall mean, with respect to shares of Common Stock,
that each of the following conditions have been satisfied:  (a) the Adjusted
Market Capitalization for the immediately preceding consecutive twelve (12)
month period was equal to or greater than Fifty Million Dollars ($50,000,000);
and (b) (i) shares of Common Stock were either listed on a national securities
exchange or the Nasdaq Stock Market or quoted on the OTC Bulletin Board on each
such trading day, and (ii) (A) after the date hereof, the Company shall have
conducted a Public Offering that generated aggregate net proceeds to the Company
and any selling stockholders of not less than $5,000,000 from the sale of shares
of Common Stock therein or (B) the average daily trading volume of the Company’s
shares of Common Stock during such 12-month period equaled or exceeded 0.50% of
the average aggregate number of shares of Common Stock of the Company
outstanding during such period.

“Adjusted Market Capitalization” for any period shall mean the product of (a)
the average aggregate number of shares of the Company’s Common Stock outstanding
on each trading day during such period multiplied by (b) the Volume Weighted
Average Market Price during such period.  As used in this definition, “Volume
Weighted Average Market Price” for any period means the quotient of (i) the
aggregate purchase price before brokerage commissions paid by buyers for shares
of the Company’s Common Stock that were purchased by them in the public market
during such period divided by (ii) the total number of shares of the Company’s
Common Stock publicly traded during such period.  An example illustrating the
method to be used to calculate the Adjusted Market Capitalization is set forth
on attached Exhibit II hereto.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  An Affiliate of the Company shall include,
without limitation, any officer, director or stockholder (other than any
stockholder of the Company that owns less than 1% of the total outstanding
shares of Common Stock) of the Company and the spouse, siblings, descendants and
other relatives of any such Person who is a natural person.  For purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as used with
respect to any Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise; provided that beneficial ownership of 10% or more of the voting
securities of a Person shall be deemed to be control.

“APT Date” shall mean the first date after the date hereof that shares of Common
Stock are deemed to have become Actively Publicly Traded.

“Block Transfers” means any sale, transfer, conveyance or other disposition of
5% or more of the Fully Diluted Common Stock, in one or a series of related
transactions, to a single purchaser or group of purchasers that would be a
“person” for purposes of Section 13(d)(3) of the Exchange Act, whether or not
pursuant to a Public Offering.  Notwithstanding the foregoing, the term “Block
Transfer” shall not apply to any distribution by any Person to holders of equity
interests in such Person (whether or not such holders might otherwise
collectively be deemed a person for purposes of Section 13(d)(3) of the Exchange
Act), except to the extent that any individual acquires 5% or more of the Fully
Diluted Common Stock, and then only with respect to such individual.

“Conversion Shares” means shares of Common Stock issued pursuant to the
Conversion Agreement or upon conversion of convertible promissory notes or other
Convertible Securities (as defined in §7(a), below) of the Company.

“Current Market Price” means, with respect to any particular security on any
date of determination, the average over the twenty (20) trading days ending on
the date immediately preceding the date of such determination of the last
reported sale price, or, if no such sale takes place on any such day, the
closing bid price, in either case as reported for consolidated transactions on
the principal national securities exchange (including the Nasdaq Stock Market)
on which such security is listed or admitted for trading.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exempt Issuance” shall mean (i) shares of Common Stock, or options to purchase
shares of Common Stock, issued to the Company’s employees, consultants, officers
and directors under bona fide compensation or benefit packages or plans adopted
by the Board (defined in §9, below) and approved by the holders of shares of
Common Stock when required by law (provided, however, that Exempt Issuances
shall not include securities issued to any Management Stockholder in excess of
the amounts set forth in Schedule A and Schedule B hereto), (ii) shares of
Common Stock issued to acquire, or in the acquisition of, all or any portion of
a business as a going concern, in an arm’s-length transaction between the
Company and an unaffiliated third party, whether such acquisition shall be
effected by purchase of assets, exchange of securities, merger, consolidation or
otherwise, (iii) securities issued to vendors or customers of the Company or to
other Persons that are not Affiliates of the Company in similar arms-length
commercial transactions, (iv) securities issued to Persons other than Affiliates
of the Company in connection with corporate strategic partnering transactions,
(v) securities issued and sold by the Company in a Public Offering, (vi)
securities issued to financial institutions in connection with borrowings made
by the Company and (vii) securities issued by the Company in connection with a
stock split or stock dividend.

  

“Fully Diluted Common Stock” means, as of any date of determination, the total
number of shares of Common Stock outstanding as of such date (calculated
assuming exercise of all outstanding Options, that as of such date are permitted
by their terms to be exercised for shares of Common Stock and conversion of all
outstanding Convertible Securities that as of such date are permitted by their
terms to be converted into shares of Common Stock).

“Independent Investment Banking Firm” means any nationally recognized investment
banking firm that does not (directly or indirectly) hold any equity interest
(including, without limitation, any preferred equity interest) in the Company or
in any stockholder of the Company.  

“Management Stockholders” shall mean collectively Granito and Lerner.

“Options” shall mean any options or warrants to subscribe for, purchase or
otherwise acquire shares of Common Stock or Convertible Securities.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

“Public Offering” shall mean a public offering and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act.

“Related Party Transaction” shall mean any transaction between or among the
Company and any Management Stockholder or any Affiliate thereof, other than the
following:  (i) an employment or consulting agreement or arrangement providing
for the payment by the Company to any Management Stockholder of compensation
(i.e., salary, bonuses, benefits, etc.) in amounts that do not exceed those set
forth in attached Schedule A hereto; (ii) the reimbursement of reasonable
business expenses in accordance with the Company’s customary practices; (iii)
the ownership of equity securities of the Company in an amount not exceeding the
sum of (1) the amount set forth in attached Schedule B hereto and (2) any
securities acquired pursuant to the employment or consulting arrangements set
forth in attached Schedule A hereto (including any securities acquired upon
conversion or exercise thereof); (iv) the loan of any sum, or the extension of
credit, by a Management Stockholder to the Company, provided that:  (a) the
terms of such loan or credit arrangement are no less favorable to the Company
than the Company could otherwise reasonably obtain from a third party under the
circumstances; (b) the Purchaser is offered a participation in such loan or
credit arrangement as required under the provisions of  §11 hereof; and (c) the
Company’s Board of Directors has approved such transaction; and (v) any
transaction to which the Company and all of its stockholders are parties that
are approved by the Company’s Board of Directors and in which all of the
Company’s stockholders are treated on a proportionate basis in accordance with
their respective stock ownership.




“Rule 144” shall mean Rule 144 under the Securities Act, as it may be amended
from time to time (including, without limitation, clause (k) thereof).

“SEC” shall mean the Securities and Exchange Commission.  

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Subsidiary” of an entity shall mean (i) any corporation, association or other
business entity of which more than 50% of the total voting power of shares of
the voting securities outstanding thereof is at the time owned or controlled,
directly or indirectly, by such entity or one or more of the other Subsidiaries
of that person (or a combination thereof) and (ii) any partnership (a) the sole
general partner or the managing general partner of which is such person or a
Subsidiary of such person or (b) the only general partners of which are such
person or of one or more Subsidiaries of such person (or any combination
thereof).

“Transfer” (or any variation thereof used herein) shall mean any direct or
indirect sale, offer, assignment, mortgage, transfer, pledge, hypothecation or
other disposal, in each case, whether voluntary or involuntary.

§2.

Transfer Restrictions.

Until the APT Date, no Stockholder shall Transfer any shares of Common Stock now
or hereafter owned by it or him except for Transfers pursuant to §3, §4, §5 or
§6 hereof.

Each party hereto agrees and acknowledges that such party will not Transfer any
shares of Common Stock subject to this Agreement now or hereafter owned by such
party unless such Transfer complies with the terms and conditions of this
Agreement and the Transfer is in compliance with applicable federal and state
securities laws.  Any attempt to Transfer any such shares of Common Stock not in
compliance with this Agreement shall be null and void and neither the Company
nor any transfer agent shall give any effect in the Company’s stock records to
such attempted Transfer.

Except for Transfers of Common Stock pursuant to §3(c) or §6 hereof, until the
APT Date, no Transfers by a Stockholder of any shares of Common Stock permitted
by this Agreement shall be effective unless and until the recipient of such
Common Stock has delivered to the Company and each Stockholder a written
acknowledgment and agreement in form and substance reasonably satisfactory to
the Company and the Stockholders that the shares of Common Stock to be received
by such recipient are subject to all the provisions of this Agreement and that
such recipient is bound by the obligations herein and entitled to all the
benefits herein as a Stockholder.

§3.

Permitted Transfers.

(a)

Phronesis Transfers

.  Notwithstanding any of the transfer restrictions set forth in §§2, 4, 5 or 6,
Phronesis may, at any time and without complying with such restrictions,
Transfer any shares of Common Stock to any Management Stockholder or to any
partner(s) of Phronesis or any corporation, partnership, limited liability
company or other entity that is a direct or indirect Subsidiary of Phronesis (a
“Phronesis Permitted Transferee”); provided, however, that no such Transfer
shall be effective until such Phronesis Permitted Transferee has delivered to
the Company and the Stockholders a written acknowledgment and agreement in form
and substance reasonably satisfactory to the Company that the Common Stock to be
received by such Phronesis Permitted Transferee is subject to all the provisions
of this Agreement and that such Phronesis Permitted Transferee is bound by the
obligations herein and entitled to all the benefits herein as a Stockholder.

(b)

Management Stockholder Transfers.  Notwithstanding any of the transfer
restrictions set forth in §§2, 4, 5 or 6, each Management Stockholder may
transfer his shares of Common Stock at any time to his spouse or lineal
descendants or any trust for the benefit of such Management Stockholder or his
spouse or lineal descendants or to any other Management Stockholder; provided
however, that no such Transfer shall be effective until such transferee has
delivered to the Company a written acknowledgment and agreement in form and
substance reasonably satisfactory to the Company that the Common Stock to be
received by such transferee is subject to all the provisions of this Agreement
and that such transferee is bound by the obligations herein and entitled to all
the benefits herein as a Stockholder.

(c)

Sales to Public.  Notwithstanding any of the transfer restrictions set forth in
§§2, 3(a), 3(b), 4, 5 or 6, any Stockholder may Transfer any or all of its or
his shares of Common Stock in a Public Offering or to the public through a
broker, dealer or market maker pursuant to Rule 144 (a “Public Sale”), subject
to applicable lock-ups or applicable law without complying with such
restrictions; provided, however, that (i) Block Transfers shall be subject to
the tag-along rights set forth in §5 and (ii) until the earlier to occur of (A)
the APT Date or (B) the expiration of five (5) years following the Closing Date
(as defined in the Purchase Agreement), and so long as Phronesis owns at least
50% of the sum of (i) the total number of shares of Common Stock purchased by it
pursuant to the provisions of the Purchase Agreement plus (ii) the total number
of shares of Common Stock purchased under the Warrant (as defined in the
Purchase Agreement) (if any), neither of the Management Stockholders shall sell
in a Public Sale, during any  three (3) consecutive calendar month period, an
aggregate number of shares of Common Stock in excess of 0.50% of the then
outstanding shares of Common Stock (determined as of the end of the previous
three month period), without the prior written consent of Phronesis.




(d)

Approved Transfers.  Notwithstanding any of the transfer restrictions set forth
in §§2, 3(a), (b) or (c), 4, 5 or 6, any Stockholder may Transfer any shares of
Common Stock, without complying with such restrictions with the prior written
consent of the Management Stockholders and Phronesis.

§4.

Right of First Offer to Purchase Shares.

 (a)

Notice.  If, at any time after the date hereof and prior to the APT Date, any
Stockholder or group of Stockholders (as used in this §4, collectively, the
“Selling Stockholder”) desires to sell (other than in a transfer permitted under
§3) any or all of its or his shares of Common Stock (each, a “Proposed Sale”),
the Selling Stockholder shall promptly notify in writing the Company and each of
the other Stockholders (the “Offeree Stockholders”) of the total number of
shares of Common Stock that the Selling Stockholder desires to sell, the
proposed purchase price per share and all other material terms and conditions of
such proposed sale (the “Seller’s Notice”).  The Selling Stockholder may, for
purposes of determining the recipients of the Seller’s Notice, rely upon a list
of securityholders provided by the Company (which the Company shall provide to
any requesting Stockholder promptly upon request).  The Seller’s Notice shall
contain an irrevocable offer to sell to the Offeree Stockholders in the manner
set forth in this §4(a) such number of shares of Common Stock (the “Offered
Securities”), at a purchase price equal to the price (the “Offer Price”) and on
the other terms and conditions set forth in the Seller’s Notice.

(b)

Option to Purchase.  Upon receipt of the Seller’s Notice, the Offeree
Stockholders shall have the irrevocable and exclusive option to buy all, but not
less than all, of the Offered Securities for cash at the Offer Price on the
terms and subject to the conditions of §4(c).

(c)

Offeree Stockholder’s Proportionate Share.

(a)

Promptly upon receipt of the Seller’s Notice (but in no event later than five
(5) business days thereafter), the Company shall deliver to each Offeree
Stockholder a notice (the “Initial Company Notice”) stating the number of
Offered Securities that such Offeree Stockholder would have the option to
purchase under §4(c), which number shall in each case be calculated as the
product of (A) the number of Offered Securities, times (B) a fraction, the
numerator of which shall be the number of shares of Common Stock owned by such
Offeree Stockholder and the denominator shall be the number of shares of Common
Stock owned by all Offeree Stockholders (the “Proportionate Share”).  Within ten
(10) business days after receipt of the Initial Company Notice, each Offeree
Stockholder who elects to participate shall deliver to the Company a written
notice stating its or his election to participate and the maximum number of
shares (up to all the Offered Securities) that it or he is willing to purchase,
and such notice shall constitute an irrevocable commitment to purchase such
shares, if any, as are allocated to such Offeree Stockholder pursuant to §4(c),
up to such maximum number of shares.

(ii)

To the extent that any Offeree Stockholder has indicated that it or he will not
fully subscribe for its or his Proportionate Share of the Offered Securities,
the Company shall allocate all such shares not subscribed for to the Offeree
Stockholders who have subscribed for more shares than their Proportionate Share
(the “Fully Participating Stockholders”) in the proportion that the number of
shares of Common Stock each owns bears to the total number of shares of Common
Stock owned by all such Fully Participating Stockholders.  If the number of
shares so allocated to a Fully Participating Stockholder exceeds the maximum
number of shares that it or he has indicated in its or his notice to the Company
it or he is willing to subscribe for, then the Company shall allocate any excess
over such maximum among all Fully Participating Stockholders who have subscribed
for a maximum number of shares which exceeds the number of shares allocated to
them pursuant to the preceding sentence, in the proportion that their respective
holdings bear to the total number of shares of Common Stock owned by all such
Stockholders, and the Company shall follow this procedure, if necessary, until
all shares available for purchase by the Offeree Stockholders have been
allocated to them.

(iii)

If all of the Offered Securities have not been subscribed for (the “Excess
Shares”) pursuant to the procedures set forth in §4(c)(ii), then within thirteen
(13) business days after the date of the Initial Closing Notice the Company
shall deliver to each Offeree Stockholder a notice stating that all of the
Offered Securities have not been subscribed for and the additional number of
Offered Securities that such Offeree Stockholder will have the option to
purchase under this §4(c)(iii), which number shall in each case be calculated as
the product of (A) the number of Excess Shares, times (B) a fraction, the
numerator of which shall be the number of shares of Common Stock owned by such
Offeree Stockholder and the denominator shall be the number of shares of Common
Stock owned by all Offeree Stockholders.  If the number of Excess Shares so
allocated to an Offeree Stockholder exceeds the maximum number of Excess Shares
that it or he has indicated in its or his notice to the Company it or he is
willing to subscribe for, then the Company shall allocate any excess over such
maximum among all Offeree Stockholders who have subscribed for a maximum number
of Excess Shares which exceeds the number of Excess Shares allocated to them
pursuant to the preceding sentence, in the proportion that their respective
holdings bear to the total number of shares of Common Stock owned by all such
Stockholders, and the Company shall follow this procedure, if necessary, until
all shares available for purchase by the Offeree Stockholders have been
allocated to them.  If, following the completion of the procedures set forth in
this clause (iii), all of the Offered Securities have not been subscribed for,
then the Selling Stockholder shall have the rights set forth in §4(e).

(d)

Final Allocations.  The Company shall, within thirty (30) days after the
Seller’s Notice, notify the Selling Stockholder and each Offeree Stockholder in
writing concerning the final allocation of the Offered Securities subject to
options pursuant to §4(c) (the “Final Company Notice”).  Such notice to the
Selling Stockholder shall be deemed the irrevocable exercise of such options on
behalf of each purchaser named therein.

(e)

Seller’s Rights to Transfer.  If the Seller’s Notice shall be duly given, and if
the option to purchase the Offered Securities at the Offered Price as provided
in §4(c) shall not have been exercised, or if the amount of Offered Securities
with respect to which all options have been exercised is less than the total
amount of Offered Securities, then, subject to §5, the Selling Stockholder shall
be free, for a period of ninety (90) days from the earlier of (i) the 30th day
following the date of the Seller’s Notice, and (ii) the date the Selling
Stockholder shall have received written notice from the Company stating the
intention of the Offeree Stockholders not to exercise the options granted under
§4 (such earlier date being the “Release Date”), to offer to sell the Offered
Securities to any proposed transferee, as long as the Offered Securities so sold
are sold at a price equal to or greater than the Offered Price and on
substantially the same terms and conditions as set forth in the Seller’s Notice;
provided, that no such Transfer shall be effective until the transferee has
delivered to the Company a written acknowledgment and agreement in form and
substance reasonably satisfactory to the Company that the Offered Securities to
be received by such transferee are subject to all the provisions of this
Agreement and that such transferee is bound hereby and a party hereto as a
Stockholder.

(f)

Closing Date.  In the case of the purchase by the Offeree Stockholders of the
Offered Securities pursuant to this §4, the parties to such purchase shall close
such transaction on the 30th day after the later of the date the Final Company
Notice is received and the date of receipt of any required regulatory approvals
(and if such day is not a business day, then the following business day) at the
principal executive office of the Company, or at such other place or time as the
parties may agree.  If all such Offered Securities are not duly purchased by the
Offeree Stockholders, the Selling Stockholder shall not be obligated to sell any
of such Offered Securities to the Offeree Stockholders and the provisions of
§4(e) shall apply in respect of such Offered Securities.

(g)

Exceptions.  The provisions of this §4 shall not apply to the following:

(i)

Any Transfer of Common Stock pursuant to §3 or §6; or

(ii)

Any Transfer of shares of Common Stock by a Tag-Along Offeree pursuant to §5.

§5.

“Tag-Along” Right.

(a)

In the event that any holder of ten percent (10%) or more of the then
outstanding shares of Common Stock (as used in this §5, a “Selling Stockholder”)
proposes to sell for cash or any other consideration shares of Common Stock
owned by such Selling Stockholder to any Person or group of Persons (a “Proposed
Purchaser”), after expiration of the periods in §§4(c) and (d), if applicable,
such Selling Stockholder shall promptly notify each other Stockholder
(collectively, the “Tag-Along Offerees”) in writing (a “Tag-Along Notice”) of
such proposed sale (a “Proposed Sale”) and the material terms of the Proposed
Sale as of the date of the Tag-Along Notice (the “Material Terms”).  The Selling
Stockholder may, for purposes of determining the recipients of the Tag-Along
Notice, rely upon a list of securityholders provided by the Company (which the
Company shall provide to the Selling Stockholder promptly upon request).  If
within fifteen (15) days after the receipt by the Tag-Along Offerees of the
Tag-Along Notice, the Selling Stockholder receives a written request (a
“Tag-Along Request”) to include shares of Common Stock (the “Tag-Along
Securities”) held by one or more Tag-Along Offerees in the Proposed Sale, the
Tag-Along Securities so held by such Tag-Along Offerees shall be so included as
provided herein so long as the Tag-Along Securities are eligible for resale
under an exemption from registration, and the Selling Stockholder shall not be
permitted to complete such Proposed Sale unless such Tag-Along Securities are so
included in such Transfer; provided, however, that any Tag-Along Request shall
be irrevocable unless (i) there shall be an adverse change in the Material Terms
or (ii) otherwise mutually agreed to in writing by such Tag-Along Offerees and
the Selling Stockholder.  

(b)

The number of Tag-Along Securities that each Tag-Along Offeree shall be
permitted to include in a Proposed Sale pursuant to a Tag-Along Request shall be
the product of (i) the number of Tag-Along Securities then held by such
Tag-Along Offeree multiplied by (ii) a fraction, (A) the numerator of which is
the number of shares of Common Stock that the Selling Stockholder proposes to
sell in the Proposed Sale, and (B) the denominator of which is  the number of
shares of Common Stock outstanding as of such date held by the Selling
Stockholder and all Tag-Along Offerees.

(c)

Except as may otherwise be provided herein, the Tag-Along Securities shall be
included in a Proposed Sale pursuant hereto and to any agreements with the
Proposed Purchaser relating thereto, on the same terms and subject to the same
conditions applicable to the holders of the same type of securities included in
the Proposed Sale.  Such terms and conditions shall include, without limitation,
(i) the sale consideration, (ii) the payment of fees, commissions and expenses
and (iii) the provision of, and representation and warranty as to, information
requested of the Selling Stockholder; and provided further, that neither
Phronesis nor any Stockholder that beneficially owns less than 10% of the Fully
Diluted Common Stock shall be required to make any representation or warranty
other than with respect to such holder’s ownership of the Securities to be sold
in the proposed sale.  

(d)

Upon delivering a Tag-Along Request, each Tag-Along Offeree will, if requested
by the Selling Stockholder, execute and deliver a custody agreement and power of
attorney in form and substance satisfactory to the Selling Stockholder (a
“Custody Agreement and Power of Attorney”) with respect to the Tag-Along
Securities that are to be included in the Proposed Sale pursuant hereto.  The
Custody Agreement and Power of Attorney shall provide that the Tag-Along Offeree
shall deliver to and deposit in custody with the custodian and attorney-in-fact
named therein a certificate or certificates representing such Tag-Along
Securities (duly endorsed in blank by the registered owner or owners thereof or
accompanied by duly executed stock powers in blank) and irrevocably appoint said
custodian and attorney-in-fact as such Tag-Along Offeree’s agent and
attorney-in-fact with full power and authority to act under a custody agreement
and power of attorney on behalf of the such Tag-Along Offeree with respect to
the matters specified herein.  Notwithstanding the provisions of this §5(d), a
Tag-Along Offeree may, at its option and in lieu of delivering a Custody
Agreement and Power of Attorney, deliver to the Selling Stockholder such other
assurance as may be reasonably acceptable to the Selling Stockholder of such
Tag-Along Offeree’s ability to complete the Proposed Sale on the date selected
by the Selling Stockholder for completion hereof.

(e)

Each Tag-Along Offeree agrees that such Tag-Along Offeree will execute such
other agreements as the Selling Stockholder may reasonably request in connection
with the consummation of a Proposed Sale and Tag-Along Request and the
transactions contemplated thereby.

(f)

The provisions of this §5 shall not apply to the following:

(i)

Any Transfer of Common Stock pursuant to §3; and

(ii)

Any Transfer of Common Stock after the APT Date.

(g)

Notwithstanding any other provision of this §5, no Transfer made pursuant to
this §5 shall be effective until the transferee has delivered to the Company a
written acknowledgment and agreement in form and substance reasonably
satisfactory to the Company that the Tag-Along Securities to be received by such
transferee are subject to all the provisions of this Agreement and that such
transferee is bound hereby and a party hereto as a Stockholder.

§6.

“Drag-Along” Right.

(a)

In the event that at any time prior to the APT Date, there is a sale, lease,
transfer, conveyance or other disposition (including, without limitation, any
merger or consolidation), in a single transaction, of all or substantially all
of the equity interests or assets of the Company and its Subsidiaries taken as a
whole, which is approved by the Board (and, if applicable, Phronesis in
accordance with the provisions of §10 hereof), the Company may require (a
“Drag-Along Right”) all Stockholders to participate in such transaction in
accordance with the terms of this §6 (any transaction involving the exercise of
such Drag-Along Right shall be referred to as a “Drag-Along Sale”).  The Company
shall provide the Stockholders written notice (a “Drag-Along Notice”) of such
Drag-Along Sale, the identity of the proposed purchaser in such sale (the
“Proposed Purchaser”) and the material terms thereof not less than twenty-five
(25) business days prior to the proposed date of the Drag-Along Sale (the
“Drag-Along Sale Date”) and each of the Stockholders hereby agrees to sell to
such Proposed Purchaser all shares of Common Stock held by such Stockholder.  No
Stockholder shall exercise any dissenter’s rights with respect to the
consummation of any such Drag-Along Sale.

(b)

On the Drag-Along Sale Date, each Stockholder shall deliver a certificate or
certificates for such Stockholder’s shares of Common Stock, duly endorsed for
transfer with signatures guaranteed, to such Proposed Purchaser in the manner
and at the address indicated in the Drag-Along Notice against delivery of the
purchase price for such shares of Common Stock.  The provisions of this §6 shall
apply regardless of the form of consideration in the Drag-Along Sale.

(c)

Shares of Common Stock subject to a Drag-Along Right shall be included in a
Drag-Along Sale pursuant hereto and to any agreements with the Proposed
Purchaser relating thereto, on the same terms and subject to the same conditions
applicable to shares of Common Stock included in the Drag-Along Sale.  Such
terms and conditions shall include, without limitation, (i) the consideration
(including, without limitation, any consideration payable under employment,
consulting, non-competition, confidentiality and other similar agreements and
arrangements), (ii) the payment of fees, commissions and expenses, (iii) the
provision of, and representation and warranty as to, information requested of
the Company, and (iv) the provision of reasonable indemnification, as determined
by the Board; provided, however, that any indemnification provided by the
Stockholders shall (i) be determined pro rata in proportion with the aggregate
number of shares of Common Stock to be sold in the Drag-Along Sale and (ii) not
be structured in a way so as to require additional contributions from any
Stockholder.

(d)

Each of the Stockholders shall, if requested by the Company, execute and deliver
a Custody Agreement and Power of Attorney in form and substance satisfactory to
the Company with respect to the shares of Common Stock which are to be included
in the Drag-Along Sale pursuant hereto.  The Custody Agreement and Power of
Attorney shall provide that the Stockholder will deliver to and deposit in
custody with the custodian and attorney-in-fact named therein a certificate or
certificates representing such shares of Common Stock (duly endorsed in blank by
the registered owner or owners thereof or accompanied by duly executed stock
powers in blank) and irrevocably appoint said custodian and attorney-in-fact as
such Stockholder’s agent and attorney-in-fact with full power and authority to
act under a custody agreement and power of attorney on behalf of the such
Stockholder with respect to the matters specified herein.

(e)

Each Stockholder agrees that such Stockholder will execute such other agreements
as the Company or the Proposed Purchaser may reasonably request in connection
with the consummation of a Drag-Along Sale and the transactions contemplated
thereby.

(f)

In order to effect the provisions of this §6, each Stockholder hereby
irrevocably constitutes and appoints each of the Chairman of the Board of
Directors and the President of the Company (as the holders of such offices may
change from time to time), as attorney and proxy, with, subject to the consent
of the Management Stockholders and Phronesis, full power of substitution, to
receive all notices, and to represent, vote and consent, with respect to all
shares of Common Stock held by such Stockholder, in such manner as said proxies
may, in the exercise of their sole and absolute discretion, determine, and
without any prior notice to such Stockholder (provision of such notice
concurrently or promptly after the taking of any such action being deemed
sufficient for all purposes and any requirement for prior notice being expressly
waived by such Stockholder), whether or not said representation, vote or consent
benefits the interests of any of said proxies, but only with respect to any and
all of the matters specified in this §6.

§7.

Preemptive Rights.  

(a)

Notwithstanding any other provision hereof, for so long as shares of Common
Stock are not Actively Publicly Traded, the Company shall not, after the date
hereof, issue any (a) capital stock of the Company, (b) securities convertible
or exchangeable for capital stock of the Company (“Convertible Securities”) or
(c) options, warrants or rights carrying any rights to purchase capital stock of
the Company (the securities described in clauses (a)-(c) are referred to herein
collectively as the “Participation Securities”), without offering to each
Stockholder (collectively, the “Preemptive Holders”), the right to purchase or
subscribe for up to that number of additional Participation Securities (a “Pro
Rata Share”) which represents the product of (i) the total number of
Participation Securities to be issued by the Company multiplied by (ii) a
fraction, (A) the numerator of which is the number of shares of Common Stock
owned by such Preemptive Holder, and (B) the denominator of which is the number
of shares of Common Stock outstanding immediately prior to such issuance held by
all Preemptive Holders and all other Persons that have similar pre-emptive
rights (it being understood and agreed that the Company will accordingly be
required to reduce the number of shares of Participation Securities to be issued
or sold to Persons other than the Preemptive Holders); provided that the
provisions of this §7 shall not apply to any Exempt Issuance.  

(b)

In the event the Company proposes to issue or sell any Participation Securities
in a transaction giving rise to the preemptive rights provided for in this §7,
the Company shall send a written notice (the “Preemptive Notice”) to each
Preemptive Holder setting forth the number of such Participation Securities that
the Company proposes to sell or issue, the price (before any commission or
discount) at which such securities are proposed to be issued (or, in the case of
an underwritten or privately placed offering in which the price is not known at
the time the Preemptive Notice is given, the method of determining such price
and an estimate thereof), the other material terms of the transaction and its
Pro Rata Share of the Participation Securities.  At any time within fifteen (15)
business days after its receipt of the Preemptive Notice, the Preemptive Holders
may exercise their preemptive rights to purchase or subscribe for Participation
Securities as provided for in this §7, by so informing the Company in writing
(an “Exercise Notice”).  Each Exercise Notice shall state the percentage of the
proposed sale or issuance that each Preemptive Holder elects to purchase (up to
all the Participation Securities that could be purchased by all Preemptive
Holders and all other Persons that have similar preemptive rights).

(c)

To the extent that any Preemptive Holder has indicated that such Preemptive
Holder will not fully subscribe for its or his Pro Rata Share of the
Participation Securities, the Company shall allocate all such Participation
Securities not subscribed for to the Preemptive Holders who have subscribed for
more Participation Securities than their Pro Rata Share (the “Fully
Participating Preemptive Holders”) in the proportion that the number of shares
of Common Stock each owns bears to the total number of shares of Common Stock
owned by all such Fully Participating Preemptive Holders.  If the number of
Participation Securities so allocated to a Fully Participating Preemptive Holder
exceeds the maximum number of Participation Securities that it or he has
indicated in its or his notice to the Company it or he is willing to subscribe
for, then the Company shall allocate any excess over such maximum among all
Fully Participating Preemptive Holders who have subscribed for a maximum number
of Participation Securities which exceeds the number of Participation Securities
allocated to them pursuant to the preceding sentence, in the proportion that
their respective holdings bear to the total number of shares of Common Stock
owned by all such Fully Participating Preemptive Holders, and the Company shall
follow this procedure, if necessary, until all Participation Securities
available for purchase by the Preemptive Holders have been allocated to them.

(d)

The purchase or subscription by the Preemptive Holders, pursuant to this §7
shall be on the same price and other terms and conditions, including the date of
sale or issuance, as are applicable to the purchasers or subscribers of the
additional Participation Securities whose purchases or subscriptions give rise
to the preemptive rights, which price and other terms and conditions shall be as
stated in the relevant Preemptive Notice.

(e)

If, with respect to any Preemptive Notice, the Preemptive Holders fail to
deliver an Exercise Notice within the requisite time period, the Company shall
have ninety (90) days after the expiration of the time in which the Exercise
Notice is required to be delivered in which to sell not less than 90% and not
more than 110% of the number of shares of Participation Securities of the
Company described in the Preemptive Notice at a price of not less than the
estimated price set forth in the Preemptive Notice.  If, at the end of such
90-day period, the Company has not completed the sale or issuance of
Participation Securities of the Company in accordance with the terms described
in the Preemptive Notice, or in the event of any contemplated sale or issuance
within such 90-day period but outside such price parameters, the Company shall
again be obligated to comply with the provisions of this §7 with respect to, and
provide the opportunity to participate in, any proposed sale or issuance of
Participation Securities of the Company.

§8.

Legend.

(a)

Each Stockholder hereto acknowledges and agrees that each certificate (or
certificates) representing the securities subject to this agreement owned or
held by it shall bear the following legend:

“The securities evidenced by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and may not be sold
or transferred unless there is an effective registration statement under the
Securities Act covering the sale or transfer of such securities or such sale or
transfer is exempt from the registration and prospectus delivery requirements of
the Securities Act.  The securities evidenced by this certificate also are
subject to certain other restrictions on transfer, as set forth in a
Stockholders Agreement, dated as of November 30, 2004, among the Company and
certain stockholders named therein (the “Stockholders Agreement”).  Accordingly,
these securities may only be transferred in compliance with the Stockholders
Agreement.”

(b)

The certificates representing such securities, and each certificate issued in
transfer thereof, also will bear any legend required under any applicable state
securities laws.

(c)

Absent an effective registration statement under the Securities Act covering the
disposition of such securities which any party hereto acquires, any such party
will not sell, transfer, assign, pledge, hypothecate or otherwise dispose of any
or all of the securities (i) unless such disposition is exempt from the
registration and prospectus delivery requirements of the Securities Act and has
been registered or qualified under (or is exempt from the registration and
qualification requirements of) any applicable state securities laws and (ii)
except in compliance with the terms of this Agreement.

(d)

Each of the parties hereto consents to the Company making a notation on its
records or giving instructions to any transfer agent of such securities in order
to implement the restrictions on transfer of securities set forth in this §8.

(e)

Any legend endorsed on a certificate evidencing a security and any stop transfer
instructions or notations on the Company’s records with respect to such security
pursuant to §§8(a) and 8(b) hereof shall be removed or lifted (if and to the
extent applicable) and the Company shall issue a certificate without such legend
(or application portion thereof) to the holder of such security if (i) the
transfer of such security has been registered under the Securities Act or (ii)
such holder provides the Company with a certificate stating that a public sale
or transfer of such security may be made without registration under the
Securities Act and that such legend is not required under any applicable state
securities laws.

§9.

Board of Directors.




(a)

For so long as Phronesis shall own an aggregate number of shares of Common Stock
equal to at least 90% of the shares of Common Stock of the Company purchased by
Phronesis pursuant to the provisions of the Purchase Agreement, Phronesis shall
have the right to designate one (1) individual whom Phronesis desires to be
elected or appointed as a member of the Company’s Board of Directors (the
“Phronesis Director”).  The Phronesis Director (if any) shall be James E.
Wiggins, the general partner of Phronesis, Cheryl Turnbull, an employee of
Phronesis, or another individual designated by Phronesis, who is qualified to
serve as a director of the Company and is approved by the Company, such approval
not to be unreasonably withheld, delayed or conditioned.  The Stockholders shall
vote all of their respective shares of capital stock of the Company (i) to elect
as a director of the Company the person (if any) designated in writing by
Phronesis to serve as the Phronesis Director in accordance with this paragraph
and (ii) if and to the extent directed by Phronesis, for the removal of the
Phronesis Director.  In the event of the death, resignation or removal of the
Phronesis Director, the Company and the Stockholders shall vote all of their
respective shares of capital stock of the Company to replace that director by
another person designated by Phronesis in accordance with this paragraph.  If
elected as a director, the Phronesis Director shall be entitled to receive Board
fees in an amount not less than those, if any, paid to other non-officer
directors of the Company, who are not affiliated with the Company, plus
reimbursement from the Company for reasonable out-of-pocket expenses incurred in
connection with attendance at meetings of the Board and any committees thereof.

(b)

In addition to the rights granted to Phronesis under §9(a), for so long as
Phronesis shall own an aggregate number of shares of Common Stock equal to at
least 10% of the shares of Common Stock of the Company purchased by Phronesis
pursuant to the provisions of the Purchase Agreement, Phronesis shall have the
right to designate an observer (the “Phronesis Observer”), without voting
rights, who will be entitled to attend and participate in all meetings of the
Board, and any committees thereof.  Any such Phronesis Observer shall be
entitled to notice of all meetings of the Board and any committees thereof and
to information provided to any director in his or her capacity as such.  The
Phronesis Observer shall be entitled to receive reimbursement from the Company
for reasonable out-of-pocket expenses incurred in connection with attendance at
meetings of the Board and any committees thereof; provided, however, that (i) in
no event shall the amount that the Company is obligated hereunder to reimburse
the Phronesis Observer for any such expenses relating to Board meetings held in
any particular fiscal year of the Company exceed Five Thousand Dollars ($5,000)
per fiscal year, and (ii) the Company shall not be obligated to reimburse the
Phronesis Observer for any expenses related to any Board meeting that occurs at
a time when a Phronesis Director is a member of the Board.

(c)

The Company agrees that notwithstanding the fiduciary duties a director may have
in his or her capacity as a member of the Board, any director or observer
designated by Phronesis pursuant to this §9 may share with Phronesis any
confidential information related to the Company disclosed to such director or
observer during the exercise of his or her duties as a director or observer
hereunder.

(d)

Phronesis agrees to keep confidential all information described in §9(d), but
only to the extent required pursuant to the terms of that certain
Confidentiality and Nondisclosure Agreement of even date herewith between the
Company and Phronesis.

§10.

Protective Provisions.  So long as Phronesis owns at least 50% of the shares of
Common Stock purchased by it pursuant to the provisions of the Purchase
Agreement and the Warrant, the prior written approval of Phronesis shall be
required in order for any Management Stockholder or Affiliate thereof to
consummate any Related Party Transaction prior to the earlier to occur of (a)
the APT Date or (b) the expiration of eight (8) years following the Closing
Date.

§11.

 Right of First Refusal to Purchase Debt Securities.  If prior to the APT Date
the Company receives an offer from any Management Stockholder (or if any
Management Stockholder accepts such an offer from the Company) (i) to purchase
any new promissory notes, bonds, debentures or other debt securities of the
Company, or (ii) to make a loan to the Company (any such transaction under
clause (i) or (ii) being hereinafter referred to as a “Related Party Loan”),
then the Company shall first offer to sell fifty percent (50%) of the aggregate
amount of such debt securities to Phronesis or offer to permit Phronesis to
participate in making fifty percent (50%) of such loans, as applicable, in each
case upon the same terms and conditions as offered by or to such Management
Stockholder (a “Management Offer”).  Within five (5) business days after the
Company’s receipt of any Management Offer, the Company shall give Phronesis
written notice of the same (the “Company Notice”), which Company Notice shall
set forth all of the material terms and conditions of such Management Offer
(including, without limitation, the principal amount, interest rate, payment
terms, security and covenants thereof).  Phronesis, in its discretion, shall
have the right and option to purchase all or any portion of such offered debt
securities or to make all or any portion of the offered loans.  Such option
shall be exercisable only by Phronesis giving the Company written notice thereof
(the “Exercise Notice”) within ten (10) business days after Phronesis’ receipt
of the Company Notice.  If Phronesis timely exercises its option hereunder
within such 10-business day period, then the closing of the Related Party Loan
shall occur within thirty (30) days after the date of the Exercise Notice.  If
Phronesis fails to exercise its option within such 10-business day period, then
the Company shall be permitted to enter into the proposed Related Party Loan
upon the terms and conditions set forth in the Company Notice and Phronesis
shall have no further right to participate in the same.  If there is a material
change in any of the terms of the proposed Related Party Loan from those set
forth in the Company Notice or if the Company fails to close the proposed
Related Party Loan within sixty (60) days after the date of the Company Notice,
then the Company shall be required to reoffer the proposed Related Party Loan to
Phronesis in accordance with the provisions of this §11.




§12.

Recapitalizations, Etc.  The provisions of this Agreement shall apply, to the
full extent set forth herein, to any and all shares of capital stock,
Convertible Securities and other securities (whether owned on the date hereof or
hereafter acquired) of the Company or any capital stock, partnership units or
any other security evidencing ownership interests in any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise)
which may be issued in respect of, in exchange for, or in substitution of shares
of Common Stock, by reason of any stock dividend, split, reverse split,
combination, recapitalization, liquidation, reclassification, merger,
consolidation or otherwise.




§13.

Binding Effect.  The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.  




§14.

Amendment, Modification, Etc.  This Agreement may be amended, modified, extended
or terminated and the provisions hereof may be waived, only by a written
instrument signed by each of the Stockholders.  Each amendment, modification,
extension, termination and waiver pursuant to this §14 shall be binding upon
each party hereto.  

§15.

Applicable Law.  The corporate law of the State of Nevada shall govern all
issues and questions concerning the relative rights of the Company and its
stockholders.  All other issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Florida, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Florida or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Florida.

§16.

Notices.  All notices, demands or other communications to be given or delivered
under or by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given when (a) delivered personally to the
recipient, (b) telecopied to the recipient (with hard copy sent to the recipient
by reputable overnight courier service (charges prepaid) that same day) if
telecopied before 5:00 p.m., Boca Raton, Florida time on a business day, and
otherwise on the next business day, or (c) one business day after being sent to
the recipient by reputable overnight courier service (charges prepaid).  Such
notices, demands and other communications shall be sent to the Company and
Phronesis at their respective addressees set forth below and to any other
Stockholder at the address indicated below such Stockholder’s signature hereto,
or at such address or to the attention of such other person as the recipient
party has specified by prior written notice to the sending party.

The Company’s address is:

Quick-Med Technologies, Inc.

401 N.E. 25th Terrace

Boca Raton, Florida  33431

Attention:  David S. Lerner, president

Fax:  (561) 750-4203




With a Copy to:




Hamilton, Lehrer & Dargan, P.A.

2 East Camino Real, Suite 202

Boca Raton, Florida  33432

Attention:  Frederick M. Lehrer, Esq.

Fax:  (561) 416-2855




Phronesis’ address is:

Phronesis Partners, L.P.

180 East Broad Street, Suite 1704

Columbus, Ohio  43215

Attention:  James E. Wiggins, General Partner

Fax:  (614) 224-3900




§17.

Headings.  The headings in this Agreement are for convenience of reference only
and will not control or affect the meaning or construction of any provisions
hereof.

§18.

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement. This Agreement
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter of this Agreement.  This
Agreement is not intended to confer upon any Person other than the parties
hereto and thereto any rights or remedies hereunder or thereunder.

§19.

Severability.  The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction will not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of this Agreement, including any such
provision, in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder will be enforceable to the fullest extent
permitted by law.

§20.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which will be an original with the same effect as if the signatures
thereto and hereto were upon the same instrument.

§21.

Remedies.  The parties hereby acknowledge that money damages would not be
adequate compensation for certain of the damages that a party would suffer by
reason of a failure of any other party to perform any of the obligations under
this Agreement.  Therefore, each party hereto hereby waives the claim or defense
that any other party has an adequate remedy at law.

IN WITNESS WHEREOF, the parties have executed this Stockholders Agreement as of
the date first above written.

QUICK-MED TECHNOLOGIES, INC.,

   a Nevada corporation







By:






Name:






Title:






PHRONESIS PARTNERS, L.P.,

a Delaware limited partnership







By:






James E. Wiggins, General Partner












MICHAEL R. GRANITO, individually

Address:  30 East 37th Street

    New York, New York  10016

    Fax:  (___) ____-____












DAVID S. LERNER, individually

Address:  401 NE 25th Terrace

    Boca Raton, Florida  33431

    Fax:  (561) 750-4203









--------------------------------------------------------------------------------









EXHIBIT I

SCHEDULE OF STOCKHOLDERS







Stockholder

No. of Shares of

Common Stock

No. of

Option Shares

No. of

Warrant Shares

Michael R. Granito

   

David S. Lerner

   

Phronesis Partners, L.P.

   

TOTAL












#405600v6

00000.00850




--------------------------------------------------------------------------------



EXHIBIT II

EXAMPLE OF CALCULATION OF ADJUSTED MARKET CAPITALIZATION




